Case 8:19-cv-02115-DOC-JDE Document 46 Filed 03/19/20 Page 1 of 3 Page ID #:635


  1    KILPATRICK TOWNSEND & STOCKTON LLP
       A. James Isbester (State Bar No. 129820)
  2    jisbester@kilpatricktownsend.com
       Two Embarcadero Center, Suite 1900
  3    San Francisco, CA 94111
       Telephone: (415) 576-0200
  4    Facsimile: (415) 576-0300
  5    Megan M. Chung (State Bar No. 232044)
       mchung@kilpatricktownsend.com
  6    9720 Wilshire Blvd PH
       Beverly Hills, CA 90212-2018
  7    Telephone: (310) 248-3830
       Facsimile: (310) 860-0363
  8
       Matthew J. Meyer (State Bar No. 284578)
  9    mmeyer@kilpatricktownsend.com
       1080 Marsh Road
 10    Menlo Park, CA 94025
       Telephone: (650) 326-2400
 11    Facsimile: (650) 326-2422
 12    Attorneys for Defendant
       AXONICS MODULATION TECHNOLOGIES, INC.
 13
 14                         UNITED STATES DISTRICT COURT
 15                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
 16                                 SOUTHERN DIVISION
 17
 18    MEDTRONIC, INC.; MEDTRONIC                  Case No. 8:19-cv-02115-DOC-JDE
       PUERTO RICO OPERATIONS CO.;
 19    MEDTRONIC LOGISTICS, LLC;                   DEFENDANT’S NOTICE OF
       MEDTRONIC USA, INC.,                        FILING OF INTER PARTES
 20                                                REVIEW PETITIONS
                   Plaintiffs,
 21
             v.                                    Judge: Hon. David O. Carter
 22
       AXONICS MODULATION
 23    TECHNOLOGIES, INC.,
 24                Defendant.
 25
 26
 27
 28

       DEFENDANT’S NOTICE OF FILING OF INTER PARTES REVIEW PETITIONS
       CASE NO. 8:19-CV-02115
Case 8:19-cv-02115-DOC-JDE Document 46 Filed 03/19/20 Page 2 of 3 Page ID #:636


  1                    DEFENDANT’S NOTICE OF FILING OF INTER
  2                          PARTES REVIEW PETITIONS

  3          Defendant Axonics Modulation Technologies, Inc. (“Axonics”) hereby
  4    provides notice to the Court regarding Inter Partes Review (“IPR) petitions filed
  5    against all claims asserted against Axonics in six of the seven of the patents asserted
  6    in this case, and all claims of possible relevance in the seventh:
  7           IPR2020-00678 was filed on March 16, 2020 against U.S. Patent No.
  8              7,774,069, claims 5 through 9.
  9           IPR2020-00680 was filed on March 16, 2020 against U.S. Patent No.
 10              8,457,758, all claims.
 11           IPR2020-00712 was filed on March 16, 2020 against U.S. Patent No.
 12              8,738,148, all claims.
 13           IPR2020-00713 was filed on March 16, 2020 against U.S. Patent No.
 14              9,821,112, all claims.
 15           IPR2020-00714 was filed on March 16, 2020 against U.S. Patent No.
 16              9,463,324, all claims.
 17           IPR2020-00679 was filed on March 16, 2020 against U.S. Patent No.
 18              8,626,314, all claims.
 19           IPR2020-00715 was filed on March 16, 2020 against U.S. Patent No.
 20              8,036,756, all claims.
 21    The first IPR listed above, directed to patent no. 7,774,069, challenges on multiple
 22    grounds the validity of independent claim 5, asserted in the amended complaint
 23    herein, and all claims that depend from claim 5. In the four IPR petitions
 24    immediately following in the list above, Axonics asserts that all claims of each
 25    patent were unpatentable on multiple grounds. In the remaining two petitions,
 26    Axonics asserted that the majority of the claims of each patent were unpatentable on
 27    multiple grounds and that all claims were unpatentable on at least one ground.
 28          The Patent Trial and Appeals Board (“PTAB”) will issue Notices of Accorded

       DEFENDANT’S NOTICE OF FILING OF INTER PARTES REVIEW PETITIONS                  -1-
       CASE NO. 8:19-CV-02115
Case 8:19-cv-02115-DOC-JDE Document 46 Filed 03/19/20 Page 3 of 3 Page ID #:637


  1    Filing Dates for the petitions shortly, followed within six months by Decisions on
  2    Institution. Given that the IPR proceedings could greatly simplify issues in this
  3    case, as well as have impact on claim constructions, Axonics intends to move to stay
  4    this case pending final written decisions from the PTAB.
  5
  6    DATED: March 19, 2020           Respectfully submitted,
  7                                    KILPATRICK TOWNSEND & STOCKTON LLP
  8
  9                                    By:    /s/ Megan M. Chung
                                              MEGAN M. CHUNG
 10
                                       Attorneys for Defendant
 11                                    AXONICS MODULATION
                                       TECHNOLOGIES INC.
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       DEFENDANT’S NOTICE OF FILING OF INTER PARTES REVIEW PETITIONS                 -2-
       CASE NO. 8:19-CV-02115
